DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
Please note that any mention of line numbers of claims in this office action refers to the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

This office action is in response to the amendment of February 28, 2022, which amendment has been ENTERED.

The substitute specification of February 28, 2022 has been ENTERED.

Claims 1-7 are allowable over the prior art of record due to the amendment of February 28, 2022 and due to the remarks with that amendment, which remarks are taken as being persuasive with respect to claims 1-7.

At the bottom of page 10 of the amendment, Applicant has argued, “Independent claims 8 and 9 recite features similar to those of claim 1 and are therefore patentable at least for the reasons set forth above regarding claim 1.”  This argument with respect to claims 8 and 9 is not understood since the argument for the allowability of claim 1 turns on subject matter that was added by the amendment, but neither claim 8 nor claim 9 have been amended.  A new prior art rejection is entered below for claims 8 and 9.

New Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama (US 6,127,964), hereinafter Kageyama (‘964).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of vehicle sensor systems.
The text of independent claim 8 is as follows:
“8. (previously presented): A failure detection method comprising: acquiring, as detected data, sensor data output in a past reference period by a sensor mounted on a moving body; and determining whether a failure has occurred in the sensor, based on whether detected data indicating a characteristic of a detected object indicated by normal data, which is sensor data output when the sensor is normal, is included in the acquired detected data.”
Looking, first, to independent claim 8, Kageyama (‘964) plainly discloses, “A failure detection method” (line 1), noting, for example, column 1, lines 5-10, the claimed method being the method of operation of the “monitoring mechanism.”
The first method step of independent claim 8 of “acquiring, as detected data, sensor data output in a past reference period by a sensor mounted on a moving body” (lines 2-3) is met in Kageyama (‘964) by the “memory device 66” storing, “various kinds of characteristic patterns at” the “obstacle detection apparatus 5.”  Figure 7A of Kageyama (‘964) shows a normal pattern, and Figure 7C shows an abnormal pattern.  In Kageyama (‘964), please see, for example, column 22, lines 44-54.
The second method step of claim 8 of “determining whether a failure has occurred in the sensor, based on whether detected data indicating a characteristic of a detected object indicated by normal data, which is sensor data output when the sensor is normal, is included in the acquired detected data” (lines 4-6) is met by the action of the “judging device 65” in comparing signals to the stored normal and abnormal patterns, noting, for example, column 22, lines 52-63.  The embodiment in column 22 of Kageyama (‘964) is directed to failure due to mud and snow, but the stored patterns relate to “each of the states of the obstacle detecting apparatus 5” (column 22, lines 40-41), so that it would have been obvious to one of ordinary skill-in-the-art that the “failure” could be more general as to whether the “obstacle detection apparatus” is “good or bad,” noting, for example, column 2, lines 40-46.  It is noted that the sensor device in Kageyama (‘964) could be any of various types of sensors, including “electric wave,” meaning radar, noting, for example, column 14, lines 40-47.
In that each and every claim limitation in independent claim 8 is met by Kageyama (‘964) as applied above, independent claim 8 is obvious over Kageyama (‘964).
The remarks with respect to independent claim 9 are substantially those made above with respect to independent claim 8, in that claim 9 is directed to executing the method of claim 8 by means of a “failure detection program” run by a computer.  The claim 9 “program” is met by the “monitoring program” in Kageyama (‘964) that is stored in “memory device 66,” as the “non-transitory computer readable medium,” noting, for example, column 16, lines 4-13.  So, independent claim 9 is likewise obvious over Kageyama (‘964) as applied above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648